Citation Nr: 0621318	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-02 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for right ulnar neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to May 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted a claim of entitlement 
to compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002) for right ulnar neuropathy and assigned a 10 percent 
rating, effective March 28, 2002.

In a November 2003 rating decision, the RO granted an 
increased disability rating of 30 percent for the veteran's 
right ulnar neuropathy, effective March 28, 2002.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of an 
increased rating for right ulnar neuropathy remains in 
appellate status.

In May 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In February 2005, the veteran underwent a VA examination in 
which he reported experiencing cellulitis in his right hand 
in service.  Based on this report, the examiner indicated 
that the veteran may have had diabetes mellitus at that time.  
This matter is referred to the RO for consideration as to 
whether a claim of service connection for diabetes mellitus 
has been raised, and for any action deemed appropriate in 
that regard.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

In March 2002, the veteran filed an informal claim of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a neurological disorder of the right hand.  
Thereafter, in September 2002, the RO sent a notice letter to 
the veteran erroneously advising him of the type of evidence 
needed to substantiate a claim for service connection.  
Fortunately, because compensation benefits were awarded in 
the October 2002 rating decision for right ulnar neuropathy, 
the Board finds this error was harmless.

However, the veteran subsequently appealed the disability 
rating assigned for his right ulnar neuropathy, and there is 
no indication in the record that he was ever provided 
appropriate notice as to the type of evidence needed to 
substantiate a claim for an increased rating.  See 
Quartuccio, supra.  Therefore, the Board finds that a remand 
of this case is necessary to ensure that the veteran receives 
another VCAA notice letter, which must include notice as to 
both the disability rating and effective date elements of his 
claim.  See Dingess/Hartman, supra.

The veteran's accredited representative has specifically 
argued that the facts of this case warrant consideration of 
an extraschedular evaluation in accordance with 38 C.F.R. § 
3.321 (2005).  Specifically, the representative asserts that 
the veteran's ulnar neuropathy markedly interferes with 
employment.  Therefore, in readjuducating this claim, the AMC 
should consider whether or not referral for an extraschedular 
evaluation is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must send a corrective VCAA 
notice letter to the veteran that 
includes an explanation as to the 
information or evidence needed to 
establish entitlement to an increased 
disability rating, and an effective date 
for such a rating, were it to be awarded, 
as outlined by the Court in 
Dingess/Hartman, supra.

2.  Then, the AMC should readjudicate the 
veteran's claim for a higher initial 
evaluation for his right ulnar 
neuropathy.  The AMC should also 
specifically consider whether referral 
for an extraschedular evaluation is 
warranted for that disability.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided with an 
appropriate supplemental statement of the 
case.  After appropriate review the case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


